*270Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered April 21, 2003, convicting defendant, after a jury trial, of attempted murder in the second degree and two counts of assault in the first degree, and sentencing him to an aggregate term of 50 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning identification and credibility. The People’s case included identification testimony from multiple witnesses, each of whom was acquainted with defendant.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]; People v Walker, 83 NY2d 455, 458-459 [1994]; People v Pavao, 59 NY2d 282, 292 [1983]). Each of the matters that the People were permitted to elicit was highly relevant to defendant’s credibility.
The court lawfully imposed consecutive sentences for the two assault convictions. The record establishes that defendant’s assaults upon the two victims were separate, successive physical acts (see Penal Law § 70.25 [2]). We perceive no basis for reducing the sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Buckley, P.J., Mazzarelli, Andrias, Friedman and Sweeny, JJ.